                                          Case 3:18-cv-06155-JCS Document 100 Filed 05/10/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                         CANDIDO ZAYAS, et al.,
                                   6                                            Case No. 18-cv-06155-JCS
                                                   Plaintiffs,
                                   7                                            Related Case Nos. 18-cv-04857-JCS
                                               v.                               (“Taylor”) and 18-cv-04890-JCS
                                   8                                            (“Johnson”)
                                         SAN FRANCISCO SHERIFF'S
                                   9     DEPARTMENT, et al.,                    ORDER FOR ADDITIONAL AND/OR
                                                                                REVISED MATERIALS IN SUPPORT
                                  10               Defendants.                  OF MOTION FOR PRELIMINARY
                                                                                APPROVAL OF CLASS ACTION
                                  11                                            SETTLEMENT
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Following the April 23, 2021 hearing on the joint motion for preliminary approval of the

                                  15   class action settlement in this case, dkt. no. 92, the parties have submitted additional materials,

                                  16   including a revised motion, amended settlement agreement and revised class notice. See dkt. no.

                                  17   98 (“Fourth Motion for Preliminary Approval”). Many of the defects that the Court identified at

                                  18   the April 23, 2021 hearing have been cured, but a number of problems remain that prevent the

                                  19   Court from granting preliminary approval. Those problems are as follows:

                                  20              •   Administrative costs: At the hearing, the Court pointed out that the claims

                                  21                  administrator estimated the cost of administering the settlement to be $130,000,

                                  22                  dkt. no. 92-4, whereas the settlement agreement provided that claims administration

                                  23                  costs would not exceed $100,000. The parties have now amended the settlement

                                  24                  agreement to increase the amount of claims administration to $145,000. The

                                  25                  motion states that Exhibit D contains a revised estimate by the claims administrator

                                  26                  reflecting this amount but that exhibit does not, in fact, contain a cost estimate. See

                                  27                  Fourth Motion for Preliminary Approval at 27 (citing Ex. D). Rather, the only

                                  28                  evidence in the record as to the cost of claims administration is the previous
                                       Case 3:18-cv-06155-JCS Document 100 Filed 05/10/21 Page 2 of 4




                                   1             estimate in dkt. No. 92-4, which states that the claims administrator has agreed to

                                   2             provide its claims administration services for $130,000. The parties are

                                   3             requested to supply an updated declaration or proposal reflecting the new

                                   4             claims administration cost contained in the motion and the amended

                                   5             settlement agreement. The Court further notes that even though the settlement

                                   6             agreement provides that Sub-Classes A and B are to split the costs of claims

                                   7             administration (as well as attorneys’ fees and other costs), the estimates provided

                                   8             for the amount per incident each such class member will receive, adjusted to reflect

                                   9             the attorneys’ fees and costs (including the claims administration costs) that will be

                                  10             deducted if approved, has not been amended in the most recent version of the

                                  11             settlement agreement (Paragraph 40 (a) and (b)) and Notice (Section 1.4)). Given

                                  12             that the previous version of the settlement agreement provided for $100,000 in
Northern District of California
 United States District Court




                                  13             claims administration costs and the amended version provides for $145,000 in

                                  14             claims administration costs, it appears the estimates have not been updated to take

                                  15             into account the increase in claims administration costs. The estimated payments

                                  16             per incident for Sub-Class A and B members need to be revised to take into

                                  17             account the increased costs for claims administration reflected in the amended

                                  18             settlement agreement. These revised estimates should also be reflected in the

                                  19             Notice.

                                  20         •   Spanish language notice: The motion states that a Spanish language version of the

                                  21             proposed class notice has been filed as Exhibit C but no such exhibit was filed.

                                  22             The parties are requested to file a Spanish language version of the proposed notice

                                  23             along with an appropriate certification by a Spanish language translator.

                                  24         •   Proposed Notice defects: The proposed notice contains a number of problems that

                                  25             need to be addressed. First, the statement in Section 1.4 of the Notice informing

                                  26             class members that a separate letter accompanying the Notice provides an estimate

                                  27             of the amount the recipient will receive should be made more prominent by, at a

                                  28             minimum, placing the sentence in bold. In addition, the last bullet-point of Section
                                                                                   2
                                       Case 3:18-cv-06155-JCS Document 100 Filed 05/10/21 Page 3 of 4




                                   1             1.4, which states, “Using the information provided above, you may calculate an

                                   2             estimate of your first-round distribution check based on the Sub-Class to which you

                                   3             belong and the number of days you experienced a flooding event at County Jail

                                   4             4[,]” should be revised. Rather than suggesting that it is up to the recipients to

                                   5             calculate their own payment amounts, which could be confusing given that

                                   6             recipients will receive individual estimates from the claims administrator, this

                                   7             section should be revised to inform recipients that “Using the information provided

                                   8             above, the claims administrator has estimated the payment amount you will receive

                                   9             in your first-round distribution check, which is set forth in the letter that

                                  10             accompanies this Notice.” Second, Section 1.7 informs class members that

                                  11             administrative costs will be paid out of the settlement fund but does not provide the

                                  12             total amount of claims administration costs ($145,000) that will be requested. The
Northern District of California
 United States District Court




                                  13             Notice should be revised to state the dollar amount of claims administration costs.

                                  14             Third, as discussed at the hearing, the Notice should provide a specific date by

                                  15             which individuals can challenge determinations as to class membership rather than

                                  16             stating that the deadline will be thirty days from the date the first-round distribution

                                  17             was sent, as stated in Section 2.5 of the proposed notice; as challenges regarding

                                  18             class membership will be brought by individuals who were omitted from the class

                                  19             list and did not receive a first-round check, the Notice will not provide these

                                  20             individuals sufficient notice of the deadline to bring such challenges. Fourth,

                                  21             while Section 4.1 of the Notice accurately quotes the language of the Release

                                  22             contained in the amended settlement agreement, it begins with the number “13”,

                                  23             which does not correspond to the section numbers in the settlement agreement

                                  24             containing the language quoted in the Notice and therefore may cause confusion.

                                  25             The Notice should be revised by either removing the “13” or inserting numbering

                                  26             that corresponds to the section numbers that contain the language quoted in the

                                  27             Notice.

                                  28         •   Proposed Schedule: The schedule proposed by the parties in the motion sets a
                                                                                     3
                                          Case 3:18-cv-06155-JCS Document 100 Filed 05/10/21 Page 4 of 4




                                   1                 deadline for objecting or requesting exclusion from the class that is twenty days

                                   2                 before the deadline for filing of the motion for final approval and the motion for

                                   3                 approval of attorneys’ fees and costs. These motions must be filed at least three

                                   4                 weeks before the deadline to object or request exclusion so that class members are

                                   5                 able to view those documents and object to them if they choose. Because the costs

                                   6                 of the claims administrator will be ongoing and information about the

                                   7                 administration of the settlement relevant to final approval will continue to develop

                                   8                 after these motions are filed, the schedule should include an additional deadline,

                                   9                 approximately ten days before the fairness hearing, for the claims administrator to

                                  10                 file appropriate supplemental declarations in support of the motions. In the revised

                                  11                 schedule, it is requested that, when possible, the dates be framed with reference to

                                  12                 the date the preliminary approval motion is granted.
Northern District of California
 United States District Court




                                  13          The Court requests that the parties supply additional or revised materials addressing the

                                  14   problems identified above no later than May 24, 2021.

                                  15          Along with the materials requested above, the parties shall also provide a detailed

                                  16   proposed order in accordance with Civil Local Rule 7-2(c). A sample proposed order that may

                                  17   provide useful guidance can be found in Shaw v. AMN Services, Case No. C-16-2816, Dkt. No.

                                  18   151-10.

                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: May 10, 2021

                                  22                                                  ______________________________________
                                                                                      JOSEPH C. SPERO
                                  23                                                  Chief Magistrate Judge
                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        4
